—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Ambrosio, J.), dated March 9, 1999, as awarded custody of the parties’ child to the defendant.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The record in this case provides a sound and substantial basis for the custody determination (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89). Although both parties appear to be capable and loving parents, under the circumstances of this case, it is in the best interests of the subject child for the mother to have custody (see, Matter of Tropea v Tropea, 87 NY2d 727; Eschbach v Eschbach, supra; Friederwitzer v Friederwitzer, supra).
The Supreme Court was not required to accept the recommendations of the court-appointed psychologist (see, Matter of Hopkins v Wilkerson, 255 AD2d 319; Matter of Manna M. v Duncan M., 204 AD2d 409). Notably, all of the experts found the mother to be a fit parent. The expert opinions in this case were not arbitrarily disregarded (see, Young v Young, 212 AD2d 114). Rather, the Supreme Court fully explained its reasons for rejecting the recommendations of the court-appointed psychologist, with which the Law Guardian did not agree. The Supreme *567Court’s reasoning is supported by the record. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.